DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 02/07/2022 is acknowledged.
3.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (JP 10-189697 A) in view of Lambson et al. (US 5,933,314).  Note: The examiner provided both the original document and machine translation for Nagasaki’s references.
Regarding to claim 1, Nagasaki discloses a method of reducing differences in chucking forces that are applied by two electrodes (4a, 4b) of an electrostatic chuck (2), to a substrate (10) disposed atop of the chuck (2) (See Fig 1), the method comprising: 
	 providing initial chucking voltage to each of the two electrodes (4a, 4b) (paragraph 0011);
	measuring an initial current provided to at least a first electrode of the two electrodes (4a, 4b) (See paragraph 0012, 014);
	measuring a modified current provide to at least one of the first electrode (Table 1-Table 2, Fig 1, in original document; paragraph 0030-0032)
determining, based on at least the initial current and the modified current,  a modified chucking voltage for a selected one of the two electrodes that will reduce chucking force imbalance across the substrate (paragraph 0030-0032, Table 1-2);
	Providing the modified chucking voltage to the selected one of the two electrodes (Fig 1, Table 1-2 in original document; paragraph 0030-0032).
	Regarding to claim 1, Nagasaki fails to disclose initiating a process that affects a DC voltage of the substrate.  Lambson teaches initiating a process that affects a DC voltage of the substrate (i.e. a plasma process; See col. 8-9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagasaki in view of Lambson by initialing a process that affects a DC voltage of the substrate because a plasma process helps to deposit or remove material from the substrate.
	As to claim 2, Nagasaki discloses measuring the initial current and modified current comprises using a current readings providing by an ammeter (7a, 7b) integrated with a power source (8a, 8b) that provides the initial chucking voltage to the first electrode (4a) (paragraph 0014, 0028, Fig 1).
	As to claim 3, Nagasaki measuring the initial current and modified current comprises an ammeter (7a) that is coupled in electrical series connection between with a power source (8a) that provides the initial chucking voltage to the first electrode (4a) (paragraph 0014, 0028, Fig 1).
	As to claim 5, Nagasaki discloses wherein determining the modified chucking voltage comprises calculating the modified chucking voltage using a formula that used the initial current and the modified currents (See Formula 1 paragraph 0028; V1 = I2 / (I1 + I2) X V ; and  V2 = I1 / (I1 + I2) X V,  Table 1-2 in the original document).
	As to claim 6, Nagasaki fails to disclose wherein determining the modified chucking voltage comprises determining an approximate change in the DC voltage of the substrate that is caused by the process. Lambson teaches determining the modified chucking voltage comprises determining an approximate change in the DC voltage of the substrate that is caused by the process (See col. 8-9, Fig 6).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Nagasaki in view of Lambson by determining the modified chucking voltage comprises determining an approximate change in the DC voltage of the substrate that is caused by the process because it helps to compensate for the plasma induce bias (col. 5 lines 15-20).
	As to claim 7, Nagasaki discloses measuring the initial current comprises:
measuring the initial current to the first electrode as a first initial current, and
measuring the initial current to a second electrode of the two electrodes as a second initial current;
measuring the modified current provided to at least the first electrode comprises:
measuring the modified current to the first electrode as a first modified current, and
measuring the modified current to the second electrode as a second modified current; and
determining the modified chucking voltage for the selected one of the two electrodes comprises determining the modified chucking voltage based at least on the first initial current, the second initial current, the first modified current and the second modified current (paragraph 0025-0032, Fig 1, Table 1-2).
As to claim 8, Nagasaki discloses determining the modified chucking voltage for the selected one of the two electrodes comprises determining the modified chucking voltage as a first modified chucking voltage, and determining a modified chucking voltage for the non-selected one of the two electrodes as a second modified chucking voltage;
and further comprising,
providing the second modified chucking voltage to the non-selected one of the two electrodes (paragraph 0025-0032, Fig 1, Table 1-2).
As to claim 9, Nagasaki fail to disclose wherein determining the first modified chucking voltage and the second modified chucking voltage comprises:
estimating a DC voltage of the substrate based on at least on the first initial current, the second initial current, the first modified current and the second modified current; and
adjusting the initial chucking voltages by voltage amounts that are based at least in part on the estimated DC voltage of the substrate, to form the modified chucking voltages.  However, Nagasaki clearly teaches determining the first modified chucking voltage and the second modified chucking voltage (Table 1-2 in the original document).  Lambson teaches estimating a DC voltage of the substrate based on at least on the first initial current, the second initial current, the first modified current and the second modified current; and
adjusting the initial chucking voltages by voltage amounts that are based at least in part on the estimated DC voltage of the substrate, to form the modified chucking voltages.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagasaki in view of Lambson by estimating a DC voltage of the substrate based on at least on the first initial current, the second initial current, the first modified current and the second modified current; and adjusting the initial chucking voltages by voltage amounts that are based at least in part on the estimated DC voltage of the substrate, to form the modified chucking voltages because it helps to compensate for the plasma induce bias (col. 5 lines 15-20).
As to claim 10, Nagasaki fails to disclose adjusting the initial chucking voltages comprises adjusting each of the initial chucking voltages by a voltage amount that is equal to the estimated DC voltage of the substrate, to form the modified chucking voltages.  Lambson teaches adjusting the initial chucking voltages comprises adjusting each of the initial chucking voltages by a voltage amount that is equal to the estimated DC voltage of the substrate, to form the modified chucking voltages (col. 7-9, Fig 6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagasaki in view of Lambson by adjusting the initial chucking voltages comprises adjusting each of the initial chucking voltages by a voltage amount that is equal to the estimated DC voltage of the substrate, to form the modified chucking voltages because it helps to compensate for the plasma induce bias (col. 5 lines 15-20).

7.	Claims 4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (JP 10-189697 A) and Lambson (US 5,933,314) as applied to claims 1-3, 5-10 above, and further in view of Ishiguro (US 2016/0027615 A1).
As to claim 4, Nagasaki and Lambson fail to disclose determine the modified chucking voltage comprises using a lookup table.  Ishiguro teaches to determine the modified chucking voltage by using a value that store in a storage device (114) (See paragraph 0074, 0094, 0115, read on applicant’s “lookup table”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagasaki and Lambson in view of Ishiguro by determining the modified chucking voltage comprises using a lookup table because it helps to reduce an electric potential difference within a predetermined range during interruption of plasma discharge (abstract).
As to claim 11, Nagasaki clearly teaches evaluating DC voltage changes on a test substrate that is subjected to the process, while measuring currents provided to chucking electrodes by using arithmetic processing device (9) (See Fig 1 paragraph 0025-0032).  Nagasaki  and Lambson fail to disclose or suggest and generating a lookup table or a model for use in determining the modified chucking voltage.  Ishiguro teaches to determine the modified chucking voltage by using a value that store in a storage device (114) (See paragraph 0074, 0094, 0115 read on applicant’s “lookup table”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagasaki and Lambson in view of Ishiguro by determining the modified chucking voltage comprises using a lookup table because it helps to reduce an electric potential difference within a predetermined range during interruption of plasma discharge (abstract).
As to claim 12, Nagasaki and Lambson fail to disclose evaluating the DC voltage changes comprises utilizing a DC probe or a Langmuir probe.  However, Nagasaki and Lambson teaches evaluating the DC voltage change.  Ishiguro teaches evaluating the DC voltage changes comprises utilizing a DC probe (1001) (paragraph 0088, 0123-0125, 0129, Fig 10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagasaki and Lambson in view of Ishiguro by using a DC probe because it helps to measure the voltage or potential change.
Allowable Subject Matter
8.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  As to claim 13, the cited prior arts fail to disclose or suggest 
placing a polished side of a test wafer on the electrostatic chuck;
initiating the process;
removing the test wafer; and
evaluating the polished side of the test wafer with a light-based particle measurement system, to detect light-scattering artifacts induced by the electrostatic chuck in combination with all other limitation in the claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713